RIGGS, J.,
concurring in part; dissenting in part.
I agree with the majority’s conclusions regarding child support and the date on which wife may execute the judgment against husband; however, I disagree with the decision to continue spousal support for wife. Although the majority states the correct test from Bates and Bates, 303 Or 40, 773 P2d 1363 (1987), it misapplies it and, therefore, reaches an incorrect result.
The initial spousal support award represented the trial court’s assessment of the amount and duration of support necessary to meet the considerations enumerated in ORS 107.105(d). Bates and Bates, supra, 303 Or at 45. Although no particular provision of ORS 107.105(d) was identified in the initial award, the order and the majority’s reading of the purpose behind the award strongly suggest that support was awarded to fulfill the purpose stated in ORS 107.105(d)(F).1 The statute provides that, in making a spousal support award, the court shall consider:
“The extent to which the present and future earning capacity of a party is impaired due to the party’s extended absence from the job market to perform the role of homemaker, the extent to which suitable job opportunities are unavailable to a party considering the age of the party and the length of time reasonably anticipated for a party to obtain training or updating of career or job skills. In the case of a party’s extended absence from the job market to perform the role of homemaker, where it is likely that the party will never substantially recover from the loss of economic position due to the extended absence, and where the other party has, during the marriage, achieved a substantially advantageous economic position through the joint efforts of the parties, the court may award the disadvantaged party support as compensation therefor, so that the standard of living for the *733disadvantaged party will not be overly disproportionate to that enjoyed during the marriage, to the extent that that is practicable[.]” (Emphasis supplied.)
Spousal support should be terminated when the purposes of the initial award have been met. Bates and Bates, supra, 303 Or at 46. The majority disagrees with the lower court’s termination of support, because “[t]he disparity in earning ability contemplated by the trial court continues despite the changes in circumstances.” Rae and Rae, 107 Or App at 731. However, the purpose of compensation for this type of disparity is to enable the disadvantaged spouse to achieve a standard of living not overly disproportionate to that enjoyed during the marriage. In the initial award of support, the trial court determined the amount necessary to enable wife to achieve that standard of living, and that amount is presumptively the most equitable arrangement. Bates and Bates, supra, 303 Or at 47.
At the time of the dissolution, wife’s annual income, including the maximum award of spousal support and child support, was approximately $20,000,2 with a family of three persons. After remarriage, her shared income, not including spousal or child support, is approximately $34,000, Rae and Rae, 107 Or App at 730-31, with a family of three persons.3 That is a substantial change in her economic circumstances. Continuing spousal support gives her significantly more money than the trial court found to be the most equitable distribution of income at the time of the dissolution.
I believe that spousal support should be terminated, not merely because wife has remarried, but because wife’s shared income has increased substantially above the amount that the trial court determined was needed to meet the purposes of ORS 107.105(d)(F).

 Although Bates says that some of the purposes of ORS 107.105(d)(F) continue after remarriage, 303 Or at 44, the statute was amended after Bates and now expressly states that the court may award support under this provision “so that the standard of living for the disadvantaged party will not be overly disproportionate to that enjoyed during the marriage.”


 This includes wife’s approximate earnings of $5,000, plus $7,800 child support, plus $7,200 maximum spousal support.


 Husband now has custody of the parties’ youngest child.